PER CURIAM:
The claimant, at the request of a representative of respondent’s Clarksburg, West Virginia office, did on November 25, 1975, and again on December 1, 1975, make round trips between New Martinsville and Charleston for the purpose of transporting by ambulance a Donald H. Lancaster from Institute to New Martinsville and back again six days later. For this service, the claimant billed respondent $162.00, but claimant’s bill was never paid. The respondent has filed an Answer admitting the validity of the claim, and that claimant is entitled to receive the amount of its claim. Therefore, an award is hereby made in favor of claimant in the amount of $162.00.
Award of $162.00.